DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims1-21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 10488878B2. This is a statutory double patenting rejection.
Instant application (16/594,367)
U.S. Patent No. 10488878B2
i(h, T) corresponding to a portion of the one or more buildings, and configured to receive occupancy components from occupancy stores, and configured to employ said occupancy components for each of the one or more buildings within said portion to process said streams, and configured to generate occupancy levels corresponding to the one or more buildings within said portion, wherein said occupancy components and said occupancy levels are generated by exclusively processing said streams, and configured to assign said occupancy levels to remaining ones of the one or more buildings not in said portion 
a lower bound of energy consumption, ζ(T), as a function of outside temperature T when a corresponding one of said one or more buildings is at minimum occupancy; 
a normalized occupancy profile component f (h) as a function of a prescribed time increment h; 
a marginal energy consumption component D(T) as a function of T; and 
a daily occupancy level component γi for each of a first plurality of days, i; 
wherein γi is determined according to the following equation:

    PNG
    media_image1.png
    49
    125
    media_image1.png
    Greyscale

and wherein ∆i = Ei(h, T) - ζ(T); and
a multiple facility controller, configured optimize time of use energy consumption by employing said occupancy components to maintain a global energy 
2. The apparatus as recited in claim 1, wherein said occupancy estimator and said multiple facility controller are disposed within an energy management control center, and wherein said energy management control center is configured to generate said occupancy components by processing training data sets comprising energy consumption and outside temperature data for each of the one or more buildings in said portion, and wherein said energy consumption and 

3. The apparatus as recited in claim 2, wherein said energy management control center progressively revises said occupancy components by additionally processing said streams.

4. The apparatus as recited in claim 2, wherein said prescribed time increment ranges from 5 minutes to 2 hours.


5. The apparatus as recited in claim 2, where said plurality of days ranges from 30 days to 365 days.

6. The apparatus as recited in claim 1, wherein said multiple facility controller transmits said energy reduction control 

7. The apparatus as recited in claim 1, wherein said multiple facility controller transmits said energy reduction control messages to achieve objectives of an energy efficiency incentive.

8. A computing device having computer executable instructions embodied in a non-transitory storage medium, the device comprising: computer readable program code for providing an apparatus for managing energy consumption of one or more buildings of one or more building types based on occupancy, said computer readable code comprising: first program code for providing an occupancy estimator, configured to receive energy consumption and outside temperature streams Ei(h, T) corresponding to a portion of the one or more buildings, and ζ(T) as a function of outside temperature T when a corresponding one of said one or more buildings is at minimum occupancy; a normalized occupancy profile component f (h) as a function of a prescribed time increment h; a marginal T) as a function of T; and a daily occupancy level component γi for each of a first plurality of days i; wherein γi is determined according to the following equation:

    PNG
    media_image1.png
    49
    125
    media_image1.png
    Greyscale

and wherein ∆i = Ei(h, T) - ζ(T); and second program code for providing a multiple facility controller, configured to employ said occupancy components to maintain a global energy use model for the one or more buildings, and configured to transmit energy reduction control messages to selected ones of the one or more buildings to reduce energy consumption by a prescribed amount for a prescribed period of time, thereby optimizing energy consumption of all of the one or more buildings.





9. The apparatus as recited in claim 8, wherein said occupancy estimator and said multiple facility controller are disposed within an energy management control center, and wherein said energy management control center is configured to generate said occupancy components by processing training data sets comprising energy consumption and outside temperature data for each of the one or more buildings in said portion, said energy consumption and outside temperature data taken at a prescribed time increment over said plurality of days.


10. The apparatus as recited in claim 9, wherein said energy management control center progressively revises said 

11. The apparatus as recited in claim 9, wherein said prescribed time increment ranges from 5 minutes to 2 hours.


12. The apparatus as recited in claim 9, where said plurality of days ranges from 30 days to 365 days.

13. The apparatus as recited in claim 8, wherein said multiple facility controller transmits said energy reduction control messages to achieve objectives of a demand response program event.

14. The apparatus as recited in claim 8, wherein said multiple facility controller transmits said energy reduction control messages to achieve objectives of an energy efficiency incentive.



15. A method for managing energy consumption of one or more buildings of one or more building types based on occupancy, the method comprising: receiving energy consumption and outside temperature streams Ei(h, T) corresponding to a portion of the one or more buildings, and configured to receive occupancy components from occupancy stores, and configured to employ said occupancy components for each of the one or more buildings within said portion to process said streams, and configured to generate occupancy levels corresponding to the one or more buildings within said portion, wherein said occupancy components and said occupancy levels are generated by exclusively processing said streams, and configured to assign said occupancy 
a lower bound of energy consumption, ζ(T), as a function of outside temperature T when a corresponding one of said one or more buildings is at minimum occupancy; 
a normalized occupancy profile component f (h) as a function of a prescribed time increment h; 
a marginal energy consumption component D(T) as a function of T; and 
a daily occupancy level component γi for each of a first plurality of days, i; 
wherein γi is determined according to the following equation:

    PNG
    media_image1.png
    49
    125
    media_image1.png
    Greyscale

and wherein ∆i = Ei(h, T) - ζ(T); and
optimizing time of use energy consumption by employing said 



16. The method as recited in claim 15, wherein the occupancy estimator and the multiple facility controller are disposed within an energy management control center, and wherein the energy management control center is configured to generate the occupancy components by processing training data sets 


17. The method as recited in claim 16, wherein the energy management control center progressively revises the occupancy components by additionally processing the streams.

18. The method as recited in claim 16, wherein the prescribed time increment ranges from 5 minutes to 2 hours.


19. The method as recited in claim 16, where the plurality of days ranges from 30 days to 365 days.



21. The method as recited in claim 15, wherein the multiple facility controller transmits the energy reduction control messages to additionally achieve objectives of an energy efficiency incentive.
i(h, T) corresponding to a portion of the one or more buildings, and configured to receive occupancy components from occupancy stores, and configured to employ said occupancy components for each of the one or more buildings within said portion to process said streams, and configured to generate occupancy levels corresponding to the one or more buildings within said portion, wherein said occupancy components and said occupancy levels are generated by exclusively processing said streams, and configured to assign said occupancy levels to remaining ones of the one or more buildings not in said portion 
a lower bound of energy consumption, ζ(T), as a function of outside temperature T when a corresponding one of said one or more buildings is at minimum occupancy; 
a normalized occupancy profile component f (h) as a function of a prescribed time increment h; 
a marginal energy consumption component D(T) as a function of T; and 
a daily occupancy level component γi for each of a first plurality of days, i; 
wherein γi is determined according to the following equation:

    PNG
    media_image1.png
    49
    125
    media_image1.png
    Greyscale

and wherein ∆i = Ei(h, T) - ζ(T); and
a multiple facility controller, configured optimize time of use energy consumption by employing said occupancy components to maintain a global energy 
2. (Previously Presented) The apparatus as recited in claim 1, wherein said occupancy estimator and said multiple facility controller are disposed within an energy management control center, and wherein said energy management control center is configured to generate said occupancy components by processing training data sets comprising energy consumption and outside temperature data for each of the one or more buildings in said portion, and wherein said energy 

3. (Original) The apparatus as recited in claim 2, wherein said energy management control center progressively revises said occupancy components by additionally processing said streams.

4. (Original) The apparatus as recited in claim 2, wherein said prescribed time increment ranges from 5 minutes to 2 hours.

5. (Original) The apparatus as recited in claim 2, where said plurality of days ranges from 30 days to 365 days.

6. (Original) The apparatus as recited in claim 1, wherein said multiple facility controller transmits said energy reduction 

7. (Previously Presented) The apparatus as recited in claim 1, wherein said multiple facility controller transmits said energy reduction control messages to additionally achieve objectives of an energy efficiency incentive.

8. (Currently Amended) A computer data signal embodied in a non-transitory storage medium, comprising: computer readable program code for providing an apparatus for managing energy consumption of one or more buildings of one or more building types based on occupancy, said computer readable code comprising: first program code for providing an occupancy estimator, configured to receive energy consumption and outside temperature streams Ei(h, T) corresponding to a portion of the one or ζ(T), as a function of outside temperature, when a corresponding one of said one or more buildings is at minimum occupancy; a normalized occupancy profile component, f(h) as a function of a prescribed time increment, h; a marginal energy consumption component, D(T) as γi for each of a first plurality of days, i; wherein γi is determined according to the following equation:

    PNG
    media_image1.png
    49
    125
    media_image1.png
    Greyscale

and wherein ∆i = Ei(h, T) - ζ(T); and
and second program code for providing a multiple facility controller, configured optimize time of use energy consumption by employing said occupancy components to maintain a global energy use model for the one or more buildings to achieve time of use energy consumption objectives, and configured to transmit energy reduction control messages to selected ones of the one or more buildings to reduce energy consumption by a prescribed amount for a prescribed period of time, thereby optimizing said time of use energy 

9. (Previously Presented) The apparatus as recited in claim 8, wherein said occupancy estimator and said multiple facility controller are disposed within an energy management control center, and wherein said energy management control center is configured to generate said occupancy components by processing training data sets comprising energy consumption and outside temperature data for each of the one or more buildings in said portion, said energy consumption and outside temperature data taken at a prescribed time increment over said plurality of days.

10. (Original) The apparatus as recited in claim 9, wherein said energy management control center progressively 

11. (Original) The apparatus as recited in claim 9, wherein said prescribed time increment ranges from 5 minutes to 2 hours.

12. (Original) The apparatus as recited in claim 9, where said plurality of days ranges from 30 days to 365 days.

13. (Original) The apparatus as recited in claim 8, wherein said multiple facility controller transmits said energy reduction control messages to achieve objectives of a demand response program event.

14. (Previously Presented) The apparatus as recited in claim 8, wherein said multiple facility controller transmits said energy reduction control messages to 

15. (Currently Amended) A method for managing energy consumption of one or more buildings of one or more building types based on occupancy, the method comprising: receiving energy consumption and outside temperature streams Ei(h, T) corresponding to a portion of the one or more buildings, and configured to receive occupancy components from occupancy stores, and configured to employ said occupancy components for each of the one or more buildings within said portion to process said streams, and configured to generate occupancy levels corresponding to the one or more buildings within said portion, wherein said occupancy components and said occupancy levels are generated by exclusively processing said streams, and configured to assign said occupancy

a lower bound of energy consumption, ζ(T), as a function of outside temperature T when a corresponding one of said one or more buildings is at minimum occupancy; 
a normalized occupancy profile component f (h) as a function of a prescribed time increment h; 
a marginal energy consumption component D(T) as a function of T; and 
a daily occupancy level component γi for each of a first plurality of days, i; 
wherein γi is determined according to the following equation:

    PNG
    media_image1.png
    49
    125
    media_image1.png
    Greyscale

and wherein ∆i = Ei(h, T) - ζ(T); and
second program code for providing a multiple facility controller, configured 

16. (Previously Presented) The method as recited in claim 15, wherein the occupancy estimator and the multiple facility controller are disposed within an energy management control center, and wherein the energy management control center is configured to generate the occupancy components by processing 

17. (Original) The method as recited in claim 16, wherein the energy management control center progressively revises the occupancy components by additionally processing the streams.

18. (Original) The method as recited in claim 16, wherein the prescribed time increment ranges from 5 minutes to 2 hours.

19. (Original) The method as recited in claim 16, where the plurality of days ranges from 30 days to 365 days.



21. (Previously Presented) The method as recited in claim 15, wherein the multiple facility controller transmits the energy reduction control messages to additionally achieve objectives of an energy efficiency incentive.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, the limitations “




wherein γi is determined according to the following equation:

    PNG
    media_image1.png
    49
    125
    media_image1.png
    Greyscale

and wherein ∆i = Ei(h, T) - ζ(T);”.

The limitations “
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitations “wherein γi is determined according to the following equation:

    PNG
    media_image1.png
    49
    125
    media_image1.png
    Greyscale
and wherein ∆i = Ei(h, T) - ζ(T);”. recite a mathematical concept. As described in the Specification [0058] and [0061] the limitations encompass performing arithmetic calculations.
If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The limitation ““an occupancy estimator, … said occupancy components comprising: 
a lower bound of energy consumption, ζ(T), as a function of outside temperature T when a corresponding one of said one or more buildings is at minimum occupancy; 
a normalized occupancy profile component f (h) as a function of a prescribed time increment h; a marginal energy consumption component D(T) as a function of T; and 
a daily occupancy level component γi for each of a first plurality of days, i;… a multiple facility controller,…” are recited at a high-level of generality such that it amounts no i(h, T) corresponding to a portion of the one or more buildings, and configured to receive occupancy components from occupancy stores, and configured to employ said occupancy components for each of the one or more buildings within said portion to process said streams, and ….and configured to assign said occupancy levels to remaining ones of the one or more buildings not in said portion according to building type,” These limitation merely add insignificant extra-solution activity to the judicial exception because they claim mere data gathering. Further, the claim recites “


Regarding claims 8 and 15, the claims have similar limitations as claim 1; moreover, Claim 8 recites a method, and Claim 15 recites the non-transitory storage medium and the method, which are generic computer components and do not practically integrate the invention nor amount to significantly more. The claims 8 and 15 are not patent eligible.

Dependent claims 2-7, 9-14, and 16-21 are directed to details of “receive” or “optimize”, which are mere further details of the mathematical concepts or the mental processes recited in the independent claims, and as such, they are not patent eligible.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).

Georgescu (US 20160012340 A1) discloses estimating the occupancy state of individual rooms to generate a usage profile for the building in order to estimate current and/or future energy usage or costs. However, Georgescu does not explicitly teach calculating a daily occupancy level component by using the equation.
Thind (US 8457796 B2) discloses detecting occupancy and environmental conditions of each of the occupancy zones to predictively controlling environmental conditions of multiple occupancy zones in an occupancy space are provided. However, Thind does not explicitly teach calculating a daily occupancy level component by using the equation.

Allowable Subject Matter
Per the instant Office Action, Claims 1-21 are considered as allowable subject matter. The following is an Examiner's statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an apparatus for managing energy consumption of one or more buildings of one or more building types based on an occupancy estimator, configured to receive energy consumption and outside temperature streams Ei(h, T) corresponding to a portion of the one or more buildings, and configured to receive occupancy components from occupancy stores, and configured to employ said occupancy components for each of the one or more buildings within said portion to process said streams, and configured to generate occupancy levels corresponding to the one or more buildings within said portion, wherein said occupancy components and said occupancy levels are generated by exclusively processing said streams, and configured to assign said occupancy levels to remaining ones of the one or more buildings not in said portion according to building type, said occupancy components comprising: 
a lower bound of energy consumption, ζ(T), as a function of outside temperature T when a corresponding one of said one or more buildings is at minimum occupancy; 
a normalized occupancy profile component f (h) as a function of a prescribed time increment h; 
a marginal energy consumption component D(T) as a function of T; and 
a daily occupancy level component γi for each of a first plurality of days, i; 
wherein γi is determined according to the following equation:

    PNG
    media_image1.png
    49
    125
    media_image1.png
    Greyscale

and wherein ∆i = Ei(h, T) - ζ(T); and
a multiple facility controller, configured optimize time of use energy consumption by employing said occupancy components to maintain a global energy use model for the one or more buildings to achieve time of use energy consumption objectives, and configured to transmit energy reduction control messages to selected ones of the one or more buildings to reduce energy consumption by a prescribed amount for a prescribed period of time, thereby optimizing said time of use energy consumption of all of the one or more buildings.

The reasons for allowance of Claim 8 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computing device having computer executable instructions embodied in a non-transitory storage medium, the device comprising: computer readable program code for providing an apparatus for managing energy consumption of one or more buildings of one or more building types based on occupancy, said computer readable code comprising: first program code for providing an occupancy estimator, configured to receive energy consumption and outside temperature streams Ei(h, T) corresponding to a portion of the one or more buildings, and configured to receive occupancy components from occupancy stores, and configured to employ said occupancy components for each of the one or more buildings within said portion to process said streams, and configured to generate occupancy levels corresponding to the one or more buildings within said portion, wherein said occupancy components and said occupancy levels are generated by exclusively processing said streams, and configured to assign said occupancy levels to remaining ones of the one or more buildings not in said portion according to building type, said occupancy components comprising: a lower bound of energy consumption ζ(T) as a function of outside temperature T when a corresponding one of said one or more buildings is at minimum occupancy; a normalized occupancy profile component f (h) as a function of a prescribed time increment h; a marginal energy consumption component D(T) as a function of T; and a daily occupancy level component γi for each of a first plurality of days i; wherein γi is determined according to the following equation:

    PNG
    media_image1.png
    49
    125
    media_image1.png
    Greyscale

and wherein ∆i = Ei(h, T) - ζ(T); and second program code for providing a multiple facility controller, configured to employ said occupancy components to maintain a global energy use model for the one or more buildings, and configured to transmit energy reduction control messages to selected ones of the one or more buildings to reduce energy consumption by a prescribed amount for a prescribed period of time, thereby optimizing energy consumption of all of the one or more buildings.

The reasons for allowance of Claim 15 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method for managing energy consumption of one or more buildings of one or more building types based on occupancy, the method comprising: receiving energy consumption and outside temperature streams Ei(h, T) corresponding to a portion of the one or more buildings, and configured to receive occupancy components from occupancy stores, and configured to employ said occupancy components for each of the one or more buildings within said portion to process said streams, and configured to generate occupancy levels corresponding to the one or more buildings within said portion, wherein said occupancy components and said occupancy levels are generated by exclusively processing said streams, and configured to assign said occupancy levels to remaining ones of the one or more buildings not in said portion according to building type, said occupancy components comprising: 
a lower bound of energy consumption, ζ(T), as a function of outside temperature T when a corresponding one of said one or more buildings is at minimum occupancy; 
a normalized occupancy profile component f (h) as a function of a prescribed time increment h; 
a marginal energy consumption component D(T) as a function of T; and 
a daily occupancy level component γi for each of a first plurality of days, i; 
wherein γi is determined according to the following equation:
 
    PNG
    media_image1.png
    49
    125
    media_image1.png
    Greyscale

and wherein ∆i = Ei(h, T) - ζ(T); and
optimizing time of use energy consumption by employing said occupancy components to maintain a global energy use model for the one or more buildings to achieve time of use energy consumption objectives, and configured to transmit energy reduction control messages to selected ones of the one or more buildings to reduce energy consumption by a prescribed amount for a prescribed period of time, thereby optimizing said time of use energy consumption of all of the one or more buildings.

As dependent claims 2-7, 9-14, and 16-21 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117